May 6, 2014 DREYFUS SELECT MANAGERS SMALL CAP VALUE FUND Supplement to Summary Prospectus and Statutory Prospectus dated April 1, 2014 The following information supplements and supersedes any contrary information contained in the fund's prospectus: The fund's board has approved Channing Capital Management, LLC (Channing) as an additional subadviser to the fund, effective May 16, 2014 (the Effective Date). As of the Effective Date, the fund's assets will be allocated among seven subadvisers – Neuberger Berman Management, LLC (Neuberger), Iridian Asset Management LLC (Iridian), Kayne Anderson Rudnick Investment Management, LLC (Kayne), Lombardia Capital Partners, LLC (Lombardia), Thompson, Siegel & Walmsley LLC (TS&W), Walthausen & Co., LLC (Walthausen) and Channing.
